[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
MEMORANDUM OF DECISION RE: MOTION TO OPEN JUDGMENT AND FOR RECONSIDERATION
The plaintiff's Motion to Open Judgment and For Reconsideration is denied.
At the time the court heard the plaintiff's Motion to Vacate, Correct or Modify Award, the plaintiff failed to introduce a record of the arbitration proceeding. Contrary to the plaintiff's assertion in its brief in support of its motion to open the judgment, the court never concluded that the court, rather than the arbitrators, should determine the amount of future compensation benefits. It was incumbent on the plaintiff to produce a record to support its contention that the arbitrators had a sufficient factual basis to determine that amount of Workers' Compensation benefits which might be awarded in the future. In the absence of a factual basis for CT Page 4404 making such a determination, the arbitrators could not err by failing to make such a determination.
The motion is denied.
THIM, JUDGE